Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 21, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  135601                                                                                                               Justices




  MICHAEL LAVERN BROWN, #180290

                Plaintiff-Appellant,

  v                                                                  SC: 135601
                                                                     CoA: 279590
  WAYNE CIRCUIT JUDGE,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of January 9, 2008, the Clerk of the Court is
  hereby directed to close this file.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 21, 2008                   _________________________________________
           jm                                                                   Clerk